IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Atlantic Wind, LLC                 :
                                   :   CASES CONSOLIDATED
           v.                      :
                                   :
Zoning Hearing Board of Penn       :
Forest Township                    :
                                   :
Bethlehem Authority                :
                                   :
           v.                      :
                                   :
Zoning Hearing Board of Penn       :
Forest Township                    :
                                   :
Appeal of: Bethlehem Authority     :   No. 585 C.D. 2020
                                   :
                                   :
Atlantic Wind, LLC,                :
                       Appellant   :
                                   :
           v.                      :
                                   :
Penn Forest Township               :
Zoning Hearing Board               :   No. 591 C.D. 2020
                                   :
                                   :
Bethlehem Authority                :
                                   :
           v.                      :
                                   :
Penn Forest Township Zoning        :
Hearing Board                      :
                                   :
Appeal of: Atlantic Wind, LLC      :   No. 20 C.D. 2021
Bethlehem Authority,                     :
                          Appellant      :
                                         :
             v.                          :
                                         :
The Zoning Hearing Board of              :
Penn Forest Township                     :          No. 242 C.D. 2021


PER CURIAM                            ORDER


             NOW, March 7, 2022, having considered Appellee Penn Forest

Township’s and “42 Intervenors’” applications for reargument, and Appellant’s

answers in response thereto, the applications are denied.